NOT RECOMMENDED FOR PUBLICATION
                                     File Name: 18a0186n.06

                                                     No. 17-5103


                               UNITED STATES COURTS OF APPEALS
                                    FOR THE SIXTH CIRCUIT

TREMAINE CARY, et al.,                                                )
                                                                                                          FILED
                                                                                                   Apr 10, 2018
                                                                      )
                                                                                              DEBORAH S. HUNT, Clerk
         Plaintiffs-Appellants,                                       )
                                                                      )
v.                                                                    )         ON APPEAL FROM THE
                                                                      )         UNITED STATES DISTRICT
THE CORDISH COMPANY                                                   )         COURT FOR THE WESTERN
                                                                      )         DISTRICT OF KENTUCKY
         Defendant-Appellee.                                          )
                                                                      )
                                                                      )


BEFORE:           MOORE, GIBBONS, and ROGERS, Circuit Judges.

         JULIA SMITH GIBBONS, Circuit Judge.                               Plaintiff-appellants Tremaine Cary,

Andrew Peters Sr., Andrew Peters Jr., Jeremy Underwood, and Lewis Underwood appeal the

district court’s order granting summary judgment in favor of the Cordish Company on the

plaintiffs’ state-law race-discrimination claim. Because the plaintiffs have not shown that the

Cordish Company is liable for the alleged discrimination, we affirm the district court’s judgment.

                                                            I.
                                                           A.

         On March 29, 2013, a group of men, including plaintiffs, gathered at the home of Cary’s

uncle to watch the University of Louisville play the University of Oregon in the Sweet 16 game

of the men’s NCAA basketball tournament.1 After Louisville won the game, the group decided


         1
          The facts will be recited in the light most favorable to the plaintiffs. See, e.g., Tolan v. Cotton, 134 S. Ct.
1861, 1866 (2014) (In deciding whether to grant summary judgment, “a court must view the evidence ‘in the light
most favorable to the opposing party.’” (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970))).
No. 17-5103, Cary, et al. v. The Cordish Company


to celebrate. Someone suggested going to Fourth Street Live! (“FSL”), an open-air dining and

entertainment venue in downtown Louisville, and the party made its way there.

       The group arrived at the FSL entrance sometime between 1:55 and 2:20 in the morning.

As they approached FSL, however, the large group split into two smaller ones. The men decided

to split up because, as a group of African-American males, they were concerned about being

stereotyped “as like a gang or something like that.” DE 23, Jeremy Underwood Dep., Page ID

506. Cary’s uncle, Haskell Whitlow; his cousin, Raymond Anderson; and Jeremy Underwood

walked slightly ahead of Cary, Andrew Peters Sr., Andrew Peters Jr., and Lewis Underwood.

This first group of Whitlow, Anderson, and Jeremy Underwood entered the venue without

incident; however, when the second group approached a couple of minutes later, the hostess

denied them admission. She told them that FSL was closed to new entrants for the night. The

hostess did not make any race-based comments to the group, but some of the plaintiffs thought

she appeared “distressed” and “frustrated.” DE 19, Tremaine Cary Dep., Page ID 133; DE 20,

Andrew Peters Sr. Dep., Page ID 231.

       When Jeremy Underwood realized that his friends had not been admitted, he walked back

toward the gate and asked the hostess why they couldn’t enter the venue. The hostess explained

that FSL was full and she could not let anyone else into the venue. Jeremy, however, indicated

to the hostess that the venue was not full, and he had observed her allowing others inside the

venue. The hostess then told him that he could not be readmitted, allegedly saying, “since you

want to meddle with your friends, then you can stand out here with them.” DE 23, Jeremy

Underwood Dep., Page ID 512.

       At some later point, the plaintiffs observed the hostess allow two young Caucasian

women to enter FSL. Cary suggested going back to the hostess to ask to speak with a manager



                                             -2-
No. 17-5103, Cary, et al. v. The Cordish Company


and to film the hostess’s response. The group approached the hostess again, and Andrew Peters

Jr. took out his cell phone to film the interaction. Someone asked why the two Caucasian

women had been allowed inside, and the hostess said that she had let them in to get their sister.

According to the hostess, the two women were returning after they had changed their clothes to

comply with FSL’s dress code. Jeremy Underwood asked to speak to a manager, but the hostess

would not allow him to do so. The hostess made eye contact with a nearby Metro Police officer,

who then walked over to the scene to reiterate that FSL was closed and the plaintiffs would not

be allowed inside the venue. The plaintiffs left FSL shortly thereafter.

                                                     B.

        The plaintiffs filed suit in state court, alleging that the Cordish Company (“Cordish”) and

its agent violated Kentucky Revised Statute (“KRS”) o§ 344.120, which makes it unlawful “for a

person to deny an individual the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, and accommodations of a place of public accommodation . . . on the

ground of . . . race.” Ky. Rev. Stat. Ann. § 344.120. Cordish removed the action to federal court

based on diversity jurisdiction, since the plaintiffs are citizens of Kentucky and Cordish is a

citizen of Maryland.2 See 28 U.S.C. § 1332(a).

        Cordish subsequently filed a motion for summary judgment.                  Proceeding under the

assumption that this circuit analyzes KRS § 344.120 claims under the same framework as

42 U.S.C. § 1981 claims, Cordish argued that the plaintiffs failed to establish the essential

elements of a § 1981 claim, namely, an attempt “to make or enforce a contract for services

ordinarily provided by the defendant” and denial of the right to enjoy the benefits of said




        2
          Cordish is incorporated in Maryland, and Maryland is its principal place of business. See 28 U.S.C.
§ 1332(c)(1).

                                                    -3-
No. 17-5103, Cary, et al. v. The Cordish Company


contractual relationship. Miller v. Freedom Waffles, Inc., No. 3:06CV-159-H, 2007 WL 628123,

at *5 (W.D. Ky. Feb. 23, 2007).

       Cordish focused its motion primarily on the fact that the plaintiffs failed to show that they

contracted for services ordinarily provided by the Cordish Company, maintaining that “the

Cordish Company does not own, operate, or manage the Fourth Street Live!” and thus was not

the proper defendant for this lawsuit. DE 24-1, Mot. for Summary J., Page ID 607, 612. In

support, Cordish attached a declaration by Robert Fowler, in-house counsel for CTR

Management, a real estate company that provides services to Louisville Galleria, LLC. In his

declaration, Fowler states that Lousville Galleria, LLC—not Cordish—is the owner of FSL.

Additionally, Fowler’s declaration states that Cordish has no ownership interest in FSL or in

Louisville Galleria, LLC, that Cordish has no employees working at or for FSL, and that Cordish

did not employ the hostess or the police officer referenced in the plaintiffs’ complaint. Because

the plaintiffs had not produced any evidence to rebut Fowler’s declaration, Cordish argued, there

was no dispute of material fact as to whether Cordish “ordinarily provided” the services at issue.

       In opposing Cordish’s motion, the plaintiffs initially disputed whether 42 U.S.C. § 1981

was the correct framework for assessing their KRS § 344.120 claim, but ultimately conceded the

issue for purposes of responding to Cordish’s motion. The plaintiffs argued that Robert Fowler’s

testimony was “unreliable” because he “has no[] apparent employment relationship with

Defendant Cordish.”     DE 32, Resp. to Mot. for Summary J., Page ID 718–19.              To rebut

Cordish’s assertion that it did not “ordinarily provide” services at FSL, the plaintiffs attached an

article from Louisville’s Courier-Journal. The article, dated August 28, 2014, discussed a racial

discrimination lawsuit filed against one of the bars in FSL. It identified Zed Smith as director of

operations at FSL and quoted Smith’s statement, “I am in charge of operations of Fourth Street



                                                -4-
No. 17-5103, Cary, et al. v. The Cordish Company


Live! and I happen to be African-American and the idea that I, or anyone at Fourth Street Live!,

would tolerate any discrimination is beyond absurd.” DE 32-1, Ex. B: Courier-Journal Article,

Page ID 730. The plaintiffs described Smith as the Chief Operating Officer (“COO”) of Cordish,

but provided no support for that fact. According to the plaintiffs, since Smith was both the COO

of Cordish and the director of operations at FSL, there was a genuine issue of material fact as to

whether Cordish “owns, operates, or provides services at FSL.” DE 32, Resp. to Mot. for

Summary J., Page ID 718. Plaintiffs also attached the original FSL Development Agreement

between Louisville Galleria, LLC, and the City of Louisville, noting that FSL, Louisville

Galleria, LLC, and the Cordish Company all had the same business address and that an executive

of Cordish was listed as a current officer of Louisville Galleria, LLC. The plaintiffs, who

conducted almost no discovery in the case, appear to have obtained these sources from the

Internet.

         The district court granted Cordish’s motion for summary judgment. It agreed with

Cordish’s suggestion that the § 1981 framework be applied to the plaintiffs’ KRS § 344.120

claim3 and rested its holding on the second element of a § 1981 prima facie case: that the

plaintiffs failed to create a fact issue as to whether Cordish “ordinarily provided” the services at

FSL, as they had not produced any admissible evidence rebutting Fowler’s declaration that

Cordish does not own FSL. It held that Smith’s statement from the newspaper article was

inadmissible double hearsay and that the FSL Development Agreement “at best shows that there

is some relationship between The Cordish Company and Louisville Galleria, LLC.” DE 38,
         3
           Neither party challenges the district court’s decision to use the § 1981 framework on appeal, although the
appellants disputed its propriety in their response to Cordish’s motion for summary judgment. As its justification
for adopting this framework, the district court cited Miller v. Freedom Waffles, Inc., No. 3:06CV-159-H, 2007 WL
628123 (W.D. Ky. Feb. 23, 2007). The court chose the § 1981 framework because the defendants in that case
proposed it, the plaintiffs did not object, and the court was “unable to find any precedent that would dictate
otherwise.” Id. at *5. Because a federal court acting under diversity jurisdiction should apply state substantive law,
the Freedom Waffles case does not provide a definitive analytical framework for KRS § 344.120 claims. See Erie R.
Co. v. Tompkins, 304 U.S. 64 (1938); see also, e.g., Hanna v. Plumer, 380 U.S. 460, 465–66 (1965).

                                                         -5-
No. 17-5103, Cary, et al. v. The Cordish Company


Op. and Order, Page ID 851. But, the court concluded, simply showing that Cordish had some

sort of relationship with FSL did not create a fact issue as to whether Cordish “ordinarily

provided” services at FSL.

        Plaintiffs filed a Notice of Appeal for the district court’s order granting summary

judgment to Cordish.4

                                                              II.
                                                              A.

        As part of their argument that the court improperly granted summary judgment to

Cordish, the plaintiffs claim that the court erroneously excluded Zed Smith’s statement from the

August 2014 Courier-Journal article. “While evidentiary questions are reviewed for abuse of

discretion, the district court’s conclusion that proffered evidence is hearsay under the Federal

Rules of Evidence is a question of law which we review de novo.” Jacklyn v. Schering-Plough

Healthcare Prods. Sales Corp., 176 F.3d 921, 927 (6th Cir. 1999).

                                                              B.

        The plaintiffs claim that the district court improperly applied evidentiary rules and that

Smith’s statement is not hearsay. Even if it is hearsay, they argue, it falls under one of the

hearsay exemptions in the Rules of Evidence. Neither of these arguments has merit.

        The district court correctly concluded that Smith’s statement was inadmissible hearsay

and properly refused to consider it. Wiley v. United States, 20 F.3d 222, 226 (6th Cir. 1994)

        4
           Following the district court’s grant of summary judgment, the plaintiffs filed a Rule 59(e) motion to
vacate the judgment on the grounds of newly discovered evidence. This evidence consisted of material from
Cordish’s website that listed Zed Smith as a Cordish Company officer and contained statements indicating that
Cordish was involved with FSL. The court denied plaintiffs’ Rule 59(e) motion because the evidence was not
previously unavailable, since the plaintiffs could have obtained this information at any point during the litigation.
The court also pointed out that the materials presented the same hearsay issues as Smith’s statement in the
Louisville-Courier article, so they would not have changed the court’s decision.
         Because the appellants did not include the Rule 59(e) motion in their Notice of Appeal, we will not
consider the district court’s denial of the motion. See Cmtys. for Equity v. Mich. High Sch. Athletic Ass’n, 459 F.3d
676, 698 (6th Cir. 2006) (“We lack jurisdiction over issues that are the subject of post-judgment motions when those
issues are not included in a notice of appeal.”).

                                                        -6-
No. 17-5103, Cary, et al. v. The Cordish Company


(“[H]earsay evidence cannot be considered on a motion for summary judgment.”); see also

Tranter v. Orick, 460 F. App’x 514–15 (6th Cir. 2012) (holding that the district court properly

refused to consider inadmissible hearsay when deciding a motion for summary judgment);

Jacklyn, 176 F.3d at 927.

       The plaintiffs seek to use Smith’s statement, “I am in charge of operations of Fourth

Street Live!” to show that Cordish had control over FSL, because they claim that Smith is the

Chief Operating Officer of Cordish. DE 32-1., Ex. B: Courier-Journal Article, Page ID 730. In

their brief, the only evidence plaintiffs cite as proof of Smith’s position is his unauthenticated

LinkedIn page, which states that he became the COO of the Cordish Company in January 2014.

But Smith’s LinkedIn page was not entered into the record before the district court. Sovereign

News Co. v. United States, 690 F.2d 569, 571 (6th Cir. 1982) (“A party may not by-pass the fact-

finding process of the lower court and introduce new facts in its brief on appeal.”). Plaintiffs

therefore request that this court take judicial notice of Smith’s role as COO; however, judicial

notice is inappropriate in this situation, as Smith’s employment status is subject to reasonable

dispute and does not otherwise meet the required judicial-notice criteria. See Fed. R. Evid. 201.

Further, without any support in the record for their assertion that Smith is the COO of Cordish,

his statement in the Courier-Journal adds almost nothing to the plaintiffs’ argument that Cordish

is responsible for the services provided at FSL. Nonetheless, we will proceed to analyze the

hearsay issues presented by Smith’s statement.

       Hearsay is an out-of-court statement offered to prove the truth of the matter asserted.

Fed. R. Evid. 801(c). Plaintiffs first argue that Smith’s statements are not hearsay under Rule

801(d)(2)(D), which defines as non-hearsay any statement “offered against an opposing party

and . . . made by the party’s agent or employee on a matter within the scope of that relationship



                                                 -7-
No. 17-5103, Cary, et al. v. The Cordish Company


and while it existed.” They argue that because Smith was the COO of Cordish and made the

statement about a race-discrimination incident at FSL, it was made by Cordish’s agent on a

matter within the scope of his employment. However, because there was no evidence in the

record showing Smith’s affiliation with Cordish apart from the statement itself (as explained

previously, plaintiffs’ citation to Smith’s LinkedIn page cannot be considered), the plaintiffs

could not show that Smith is an agent or employee of Cordish. See Fed. R. Evid. 801(d)(2)

(“The statement must be considered but does not by itself establish . . . the existence or scope of

the relationship under [801(d)(2)](D).”). The district court therefore correctly concluded that the

statement is hearsay.

           The plaintiffs next argue that the statement should be admitted under Rule 807’s

“residual exception,” which allows a hearsay statement to be admitted if it: (1) has “equivalent

circumstantial guarantees of trustworthiness”; (2) “is offered as evidence of a material fact”;

(3) “is more probative” as evidence of that fact “than any other evidence that the proponent can

obtain through reasonable efforts”; and (4) “admitting it will best serve the purposes of these

rules and the interests of justice.” Fed. R. Evid. 807. But Smith’s Courier-Journal statement

fails to meet any of Rule 807’s criteria. Its failure is particularly stark with respect to the third

requirement. The plaintiffs could have obtained much more probative evidence of Cordish’s

involvement with FSL through reasonable efforts. They engaged in minimal discovery—they

did not conduct any depositions and only sent one discovery request (which apparently was sent

after the discovery period expired). The plaintiffs made almost no effort to obtain information

about FSL’s owner and operator by other means—and such means would have produced

information far more probative on the issue than Smith’s comment from a 2014 newspaper

article.



                                                -8-
No. 17-5103, Cary, et al. v. The Cordish Company


       The district court properly concluded that the statement is inadmissible hearsay.

                                                      III.
                                                      A.

       Having reviewed the plaintiffs’ evidentiary challenges, we turn to their argument that

they have raised genuine issues of material fact sufficient to survive Cordish’s summary

judgment motion. When evaluating a district court’s decision to grant summary judgment, we

apply the de novo standard of review. Simpson v. Ernst & Young, 100 F.3d 436, 440 (6th Cir.

1996). Summary judgment is warranted when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A dispute

is “genuine” if “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In determining

whether there is a genuine dispute of material fact, this court must view the facts “in the light

most favorable to the party opposing the motion.” United States v. Diebold, Inc., 369 U.S. 654,

655 (1962) (per curiam). “The moving party bears the initial burden of demonstrating the

absence of any genuine issue of material fact.” Mosholder v. Barnhardt, 679 F.3d 443, 448 (6th

Cir. 2012) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). “Once the moving party

satisfies its initial burden, the burden shifts to the nonmoving party to set forth specific facts

showing a triable issue of material fact.” Id. at 448–49 (citing Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) and Fed. R. Civ. P. 56(e)).

                                                 B.

       KRS § 344.120 states that “it is an unlawful practice for a person to deny an individual

the full and equal enjoyment of . . . a place of public accommodation . . . on the ground of

disability, race, color, religion, or national origin.” Because the plaintiffs have not established a

genuine dispute of material fact as to whether Cordish is responsible for denying them the

                                                -9-
No. 17-5103, Cary, et al. v. The Cordish Company


enjoyment of a place of public accommodation, we do not reach any of the parties’ additional

arguments.

       To establish Cordish’s liability, the plaintiffs offer Smith’s statement, which we have

determined to be inadmissible hearsay, and ask us to take judicial notice of numerous facts in a

series of footnotes throughout their brief. These facts come from exhibits that plaintiffs attached

to their brief—exhibits that are not part of the district court record and have not been

authenticated. The plaintiffs were, in fact, instructed to remove all exhibits not in the record and

take out any discussion of them from their brief. They have not done so, and it is improper for us

to take judicial notice of any of these facts. Under Rule of Evidence 201, the court can take

judicial notice of “a fact that is not subject to reasonable dispute,” either because the fact “is

generally known within the trial court’s territorial jurisdiction,” or it “can be accurately and

readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.

Evid. 201. Judicial notice is inappropriate here because many of the facts are subject to dispute,

most if not all of them are not “generally known,” and the sources’ accuracy is questionable

since the exhibits have not been authenticated.

       In Davis v. City of Clarksville, we confronted a very similar fact pattern. There, the

plaintiff asked the court “to take judicial notice of certain exhibits not filed in the district court”

because he wanted “to rely on the substantive facts within those exhibits, many of which [were]

disputed, to support his appeal.” 492 F. App’x 572, 578 (6th Cir. 2013). That is exactly what

the plaintiffs are trying to do here. The exhibits they cite consist of various agreements and other

documents that they hope to use to prove that Cordish is liable for the alleged race discrimination

they experienced, which is a fact that Cordish strongly disputes. The Davis court refused to take

judicial notice under similar facts. Davis, 492 F. App’x at 578. Because the plaintiffs seek to



                                                  -10-
No. 17-5103, Cary, et al. v. The Cordish Company


use judicial notice to introduce disputed facts from evidence that is not in the record, we decline

their request. Cf. Sovereign News Co., 690 F.2d at 571.

       The plaintiffs therefore have no admissible evidence to show that Cordish was involved

in “deny[ing] . . . [them] the full and equal enjoyment” of goods and services at FSL. See KRS

§ 344.120. There is thus no genuine issue of material fact as to whether Cordish was responsible

for the alleged deprivation of the plaintiffs’ rights, and summary judgment for Cordish is

appropriate.

                                               IV.

       For the foregoing reasons, we affirm the judgment of the district court.




                                               -11-